         Case 2:15-cv-01541-AJS Document 316 Filed 09/04/19 Page 1 of 3



                          UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ALEX REINIG, KEN GRITZ, BOB                          )
SODA, MARY LOU GRAMESKY,                             )
PETER WILDER SMITH, WILLIAM                          )
KINSELLA, DANIEL KOLENDA,                            )       Civil Action No. 2:15-cv-01541-AJS
VALERIE DAL PINO, AHMAD NAJI,                        )
ROBERT PEDERSEN, TERESA                              )
FRAGALE and DAVID HOWARD,                            )
                                                     )
                            Plaintiffs,              )
               v.                                    )       ELECTRONICALLY FILED
                                                     )
RBS CITIZENS, N.A.,                                  )
                                                     )
                            Defendant.               )

 DEFENDANT’S PROPOSED REPRESENTATIVE EVIDENCE JURY INSTRUCTION


        In compliance with the Court’s Order dated August 29, 2019 (Doc. No. 308), Defendant

Citizens Bank, N.A. (incorrectly sued as RBS Citizens, N.A., and hereinafter referred to as

“Citizens” or “Defendant”) hereby submits its proposed jury instruction on representative

evidence. Counsel for Citizens and Plaintiffs have met and conferred as required by the Pretrial

Order, but the parties failed to reach agreement on a joint verdict slip.

Proposed Representative Evidence Jury Instruction:

        This case is a collective action. A collective action allows plaintiffs who have similar

individual claims to assert those claims together in one lawsuit. In this case, 358 plaintiffs have

claims for unpaid overtime against Citizens Bank. Because it is not practical for all of these

plaintiffs to testify at trial, evidence will be offered by some of the plaintiffs to prove their claims

on an individual basis, and also to prove the claims of the non-testifying plaintiffs on a

representative basis. In particular, plaintiffs will offer evidence that Citizens Bank had a policy

or practice that applied to all 358 plaintiffs and caused them not to report all of their hours
         Case 2:15-cv-01541-AJS Document 316 Filed 09/04/19 Page 2 of 3



worked; that is, to work ‘off the clock’. It is for you to decide whether the evidence presented

establishes that Citizens Bank had a policy or practice that applied to all testifying plaintiffs and

all non-testifying plaintiffs and that caused them all to work off the clock.




                                                  Respectfully submitted,

                                                  HOLLAND & KNIGHT LLP

                                                  /s/ Thomas E. Hill
                                                  Thomas E. Hill (admitted pro hac vice)
                                                  tom.hill@hklaw.com
                                                  Christina T. Tellado (PA 204246)
                                                  christina.tellado@hklaw.com
                                                  Holland & Knight LLP
                                                  400 South Hope Street, 8th Floor
                                                  Los Angeles, CA 90071
                                                  Tel: (213) 896-2400
                                                  Fax: (213) 896-2450

                                                  Attorneys for Defendant
                                                  Citizens Bank, N.A.

Dated: September 4, 2019                          Counsel for Defendant




                                                -2-
          Case 2:15-cv-01541-AJS Document 316 Filed 09/04/19 Page 3 of 3




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that, this 4th day of September, 2019, the foregoing

Defendant’s Proposed Representative Evidence Jury Instruction was filed electronically. Notice

of this filing will be sent by operation of the Court’s electronic filing system to all counsel

indicated on the electronic filing receipt. Parties may access this filing through the Court’s ECF

system.


                                                    /s/ Thomas E. Hill
                                                    Counsel for Defendant
